Case: 17-60087       Document: 00514396589         Page: 1     Date Filed: 03/21/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                                                                  FILED
                                     No. 17-60087                           March 21, 2018
                                   Summary Calendar
                                                                             Lyle W. Cayce
                                                                                  Clerk
LARISSA LISBETH ZAMBRANO-MALDONADO; SOJAIRY DARLENY
HERNANDEZ-ZAMBRANO,

                                                  Petitioners
v.

JEFFERSON B. SESSIONS, III, U.S. ATTORNEY GENERAL,

                                                  Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A206 478 828
                                BIA No. A206 478 829


Before JONES, SMITH, and BARKSDALE, Circuit Judges.
PER CURIAM: *
       Larissa Lisbeth Zambrano-Maldonado, a native and citizen of Honduras,
seeks review of the Board of Immigration Appeals’ (BIA) order dismissing her
appeal from the Immigration Judge’s (IJ) decision denying her request for
asylum, withholding of removal, and relief under the Convention Against
Torture (CAT). She contends the BIA committed error by concluding she was
not a member of a particular social group comprised of Honduran women
unable to leave their domestic partners.                 Sojairy Darleny Hernandez-


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 17-60087    Document: 00514396589     Page: 2   Date Filed: 03/21/2018


                                 No. 17-60087

Zambrano, Zambrano’s minor daughter, is a derivative beneficiary of her
application.
      A factual determination an alien is not eligible for asylum, withholding
of removal, or relief under the CAT is reviewed under the substantial-evidence
standard. Chen v. Gonzales, 470 F.3d 1131, 1134 (5th Cir. 2006). Under that
standard, an immigration court’s factual finding is not erroneous unless “the
evidence was so compelling that no reasonable factfinder could conclude
against it”. Wang v. Holder, 569 F.3d 531, 537 (5th Cir. 2009); 8 U.S.C.
§ 1252(b)(4)(B). It is petitioner’s burden to demonstrate the evidence compels
a conclusion contrary to that reached by the BIA. Zhao v. Gonzales, 404 F.3d
295, 306 (5th Cir. 2005).
      Zambrano has not met these standards because the evidence does not
compel the conclusion she was unable to leave her domestic partner. Id. We
lack jurisdiction to consider her claims the BIA committed error by defining
her social group differently than the IJ and making factual findings because
they were not exhausted. Omari v. Holder, 562 F.3d 314, 318–19 (5th Cir.
2009); Wang v. Ashcroft, 260 F.3d 448, 452–53 (5th Cir. 2001). In short,
Zambrano has not shown the evidence compels a conclusion contrary to that
reached by the IJ and BIA on whether she was entitled to asylum. Zhao, 404
F.3d at 306. She concomitantly has not shown she is entitled to withholding
of removal. Efe v. Ashcroft, 293 F.3d 899, 906 (5th Cir. 2002). Finally, because
she has not shown removal to Honduras will more likely than not subject her
to officially-sanctioned torture, she has not shown she should receive CAT
relief. Ramirez-Mejia v. Lynch, 794 F.3d 485, 493 (5th Cir. 2015); 8 C.F.R.
§ 208.18(a)(1).
      DENIED.




                                       2